Title: From James Madison to Eliza House Trist, 10 February 1787
From: Madison, James
To: Trist, Eliza House


New York Feby. 10. 1787
The extreme badness of the weather rendered our journey very disagreeable, and retarded our arrival here till yesterday. From Princeton to Paulus’ Hook we had a N. E. snow storm incessantly in our teeth. We met however with no misadventure, nor with any real difficulties except in passing some of the rivers some of which were clogged with Ice, and a half congealed mixture of snow & water which was more in the way than the Ice itself. The turn of the tide very critically removed these obstructions and we got over without danger or the apprehension of it. I found Mrs. Grayson pretty well. Col. Grayson is rather better than I left him last fall in Philada. but is still a frequent prey to his own imagination. The continuance of his unhappy sensations is really extraordinary, and if they resist the influence of Spring as much as they seem to do that of the Winter, will become a source of apprehension to his friends as well as to himself. I am not yet sufficiently initiated into the scene of this place to be able to judge of it. My study will be render it as little inconsistent with my lose of retirement as possible. The family in which I am placed is I dare say an agreeable one, but I almost hesitate in deciding that to be an advantage, as it may expose the unsocial plan I have formed to the greater reproach. God bless you.
Js. Madison Jr
 